Citation Nr: 1111775	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-36 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for tinnitus disability.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R.S.



ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge in September 2009; a transcript of that hearing is associated with the claims file.  

At the September 2009 hearing, the Veteran submitted additional evidence relevant to his PTSD claim along with a signed waiver of AOJ review of this evidence.  Therefore, the Board may consider this evidence in the first instance.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is etiologically related to his in-service acoustic trauma.
2.  The Veteran's current tinnitus disability is etiologically related to his in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  The criteria to establish entitlement to service connection for a tinnitus disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his current bilateral hearing loss and tinnitus disabilities are due to acoustic trauma incurred during active military service.  For the reasons explained below, the Board concurs with the Veteran's contentions and finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough, but instead there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he experienced acoustic trauma in service from repairing heavy equipment and exposure to gunfire and mortars.  Service records show that the Veteran served as a heavy equipment mechanic in Vietnam.  After resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that he experienced acoustic trauma during active military service.  A July 2006 VA audiology examination report shows that the Veteran has tinnitus and bilateral hearing loss as defined by VA regulation.  See 38 C.F.R. § 3.385.  

Because the record establishes that the Veteran had acoustic trauma during active military service and has current hearing loss and tinnitus disabilities, the only remaining question is whether the Veteran's current hearing loss and tinnitus disabilities are etiologically related to his active military service period.  The July 2006 VA audiology reported included the opinion that the current hearing loss is not etiologically related to the Veteran's active military service period because his hearing loss was documented as normal at separation.  With respect to the issue of tinnitus, the audiologist stated that the Veteran reported the onset of tinnitus as occurring in 1998, approximately 26 years after service and therefore it was less likely than not due to his military service.  A September 2009 letter from B.R., M.D., contrarily states that the Veteran experienced significant noise exposure in service, which was a contributory factor to the development of his current hearing loss and chronic tinnitus.  

The Board first notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385.... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board finds that the July 2006 VA examination report has little probative value with respect to the etiology opinion regarding hearing loss because the examiner found the Veteran's current hearing loss to be unrelated to his active military service period solely because of the lack of documentation of hearing loss in service.  The holding in Hensley makes clear, however, that such lack of in-service documentation is not fatal to a hearing loss service connection claim.  

With respect to the July 2006 VA examiner's opinion regarding the etiology of the Veteran's tinnitus, the Board also finds this opinion has no probative value because, as explained below, it is based on the incorrect assumption that the Veteran started experiencing tinnitus in 1998.  As noted below, the Veteran has credibly testified that he began experiencing tinnitus during his active military service, and that the condition has continued unabated since that time.  See generally Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Turning to the favorable September 2009 opinion from B.R., the Board finds that this opinion may not be solely relied upon to decide the issues on appeal because of the absence of any supporting rationale for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

At the September 2009 hearing, the Veteran testified that he has experienced symptoms of hearing loss and ringing in his ears since service.  See Hearing Tr. at 13 and 14.  The Veteran's representative clarified that the Veteran misunderstood the July 2006 VA audiologist's question when he responded that he had experienced tinnitus since 1998 and confirmed that it is the Veteran's contention that he has experienced tinnitus since his period of active military service.  See Hearing Tr. at 5.  

The Veteran is competent to report that he has experienced diminished hearing acuity and symptoms of ringing in the ears since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Moreover, the Board finds no reason to question the credibility of his testimony.  Therefore, the Board finds that the Veteran has experienced continuity of hearing loss and tinnitus symptomatology since his period of active military service.  

Based on this finding of continuity of symptomatology, the favorable etiology opinion from B.R., and after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that the Veteran's current bilateral hearing loss and tinnitus disabilities are etiologically related to the acoustic trauma he experienced during active military service.  As such, entitlement to service connection for both bilateral hearing loss and tinnitus is warranted.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits being sought by him are being granted.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  By letter in March 2006, the Veteran was duly notified of the manner in which disability ratings and effective dates are assigned.  He will have the opportunity to appeal those issues, should he so choose, when the grants of service connection for bilateral hearing loss and tinnitus are effectuated on remand if he disagrees with the decision made by the AOJ as to those downstream determinations.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he has a current diagnosis of PTSD based upon certain in-service stressors.  For the reasons explained below, the Board finds that this matter must be remanded to afford the Veteran a VA examination and, if necessary, obtain clarification of the September 2009 medical opinion.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

VA recently revised 38 C.F.R. § 3.304(f), effective July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The revised regulations liberalize, in certain circumstance, the evidentiary standard for establishing the required in-service stressor and are effective for claims, such as this one, pending at VA on July 13, 2010.  The pertinent portion of the revision concerns the evidentiary standard of establishing a stressor:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.

With respect to the threshold issue of whether the Veteran has a current diagnosis of PTSD, although a July 2006 VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, a September 2009 letter from B.R., M.D., reflects that a licensed clinical social worker, E.D., had done counseling for B.R.'s medical practice and that E.D. had "confirmed a diagnosis of PTSD" for the Veteran.  

The Board finds the September 2009 opinion insufficient for several reasons.  First, the letter indicates that E.D., not B.R., actually made a diagnosis of PTSD, but there is no record of any examination report, treatment notes, or statement from E.D. to support his diagnosis.  See 38 C.F.R. § 4.2.  Additionally, it is not clear on the face of the letter if the diagnosis of PTSD was made in accordance with the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.125(a).  Finally, the September 2009 opinion does not identify the stressors upon which the diagnosis of PTSD was made.  See 38 C.F.R. § 3.304(f).  In light of these defects, the AOJ needs on remand to contact the doctor and ask for clarification of the private opinion that was provided.  See Savage v. Shinseki, No. 09-4406, 2011 WL 13796, at *10 (Vet. App. January 4, 2011) (holding that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable).  

Additionally, the AOJ also must arrange for the Veteran to undergo a VA examination to determine if he meets the criteria for a diagnosis of PTSD based on an in-service stressor, to include consideration of the Veteran's claim under the revised provisions of 38 C.F.R. § 3.304(f).  

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should return the September 2009 PTSD opinion to B.R. and request that clarification of the opinion be provided, to include (a) providing a supporting rationale for the etiology opinion, including addressing whether the diagnosis of PTSD was made in accordance with the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV), (b) identifying the supporting stressor or stressors, and (c) providing any examination reports, treatment notes, or statements from E.D. that provide support for the diagnosis made.  

2.  Arrange a VA Initial PTSD examination for the Veteran.  The examiner must review the Veteran's claims file and note such review in the examination report.  The examiner should determine if the Veteran meets the criteria for a current diagnosis of PTSD, and if so, the examiner should identify the stressors, to include fear of hostile military or terrorist activity, upon which the diagnosis of PTSD is based in accordance with the new regulatory requirements.  The examiner should provide a rationale for all opinions expressed.

3.  Following the completion of the above, and any other development the AOJ deems necessary, the matter on appeal should be readjudicated.  If the benefit sought is not fully granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


